     Case 4:20-cv-00451-LCB-GMB Document 13 Filed 09/02/20 Page 1 of 2                   FILED
                                                                                2020 Sep-02 AM 10:18
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                            MIDDLE DIVISION

FARHAD MD,                                )
                                          )
       Petitioner,                        )
                                          )
V.                                        )   Case No.: 4:20-cv-451-LCB-GMB
                                          )
WILLIAM BARR,                             )
                                          )
       Respondent.                        )

                                     ORDER
      On July 15, 2020, U.S. Magistrate Judge Gray M. Borden issued a Report and

Recommendation in accordance with 28 U.S.C. § 636(b)(1) recommending that

Respondents’ Motion to Dismiss (Doc. 10) be granted and the petition be dismissed

as moot. (Doc. 11). Petitioner has not objected to the Report and Recommendation.

      When a party objects to a portion of a Magistrate Judge’s report or proposed

findings or recommendations, the District Court must conduct a de novo review of

those portions of the report to which the party has specifically objected. 28 U.S.C.

§ 636(b)(1). The unchallenged portions of the Magistrate Judge’s report are

reviewed for clear error. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988).

      Having reviewed the proposed findings and recommendations for clear error,

the Court concludes that the Magistrate Judge’s Report and Recommendation
    Case 4:20-cv-00451-LCB-GMB Document 13 Filed 09/02/20 Page 2 of 2



(Doc. 11) should be ACCEPTED and hereby ADOPTS it as the findings of the

Court. This action is therefore DISMISSED WITHOUT PREJUDICE.

     The Clerk of Court is DIRECTED to close the case.

     DONE and ORDERED this September 2, 2020.



                                _________________________________
                                LILES C. BURKE
                                UNITED STATES DISTRICT JUDGE




                                     2
